UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6600



AINSWORTH C. JACKSON,

                                            Petitioner - Appellant,

          versus


UNITED STATES PAROLE COMMISSION,

                                              Respondent - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-04-3081-AW)


Submitted:   September 22, 2006           Decided:   October 2, 2006


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ainsworth C. Jackson, Appellant Pro Se. Jennifer A. Wright,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ainsworth C. Jackson, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000)   petition.    We    have   reviewed   the   record   and   find    no

reversible error. Accordingly, we deny Jackson’s motion for a copy

of the appellate record, and we affirm for the reasons stated by

the district court.   See Jackson v. U.S. Parole Comm’n, No. CA-04-

3081-AW (D. Md. filed & entered Mar. 29, 2005).          We dispense with

oral   argument   because   the    facts   and   legal   contentions      are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                   - 2 -